Citation Nr: 0615191	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the left ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for left ankle degenerative joint disease (DJD) 
and rated it as 10 percent disabling.  The veteran then 
appealed the initial evaluation assigned to this disability. 

This matter was previously before the Board in July 2005, at 
which time it remanded the claim for the completion of 
additional evidentiary development.  The Board is satisfied 
that all action requested on remand is now complete, such 
that it may proceed with a decision in this appeal herein.

The Board observes that a September 2005 VA examination 
report of record that addresses interference with employment 
in relation to the veteran's left ankle disability raises an 
informal claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  As such, the Board now 
refers this matter back to the RO for all necessary action.  
38 C.F.R. §§ 20.200-20.202 (2005).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent and credible evidence of record indicates 
that especially during flare-up periods, the veteran's left 
ankle degenerative joint disease (DJD) is typically 
manifested by pain, stiffness, incoordination, weakness, and 
fatigability that produces marked limitation of motion.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent for degenerative joint disease (DJD) of the left 
ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the veteran's pending claim, the Board first 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions as contemplated by the Veterans 
Claims Assistance Act of 2000 (VCAA) and all other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

To that end, an October 2002 RO letter fully satisfied the 
VCAA's duty to notify requirements.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the veteran that additional information or evidence was 
needed to support his initial claim for service connection.  
As well, the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim, and this letter indicated that he should provide VA 
with any relevant evidence in his possession.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Admittedly, however, the October 2002 VCAA letter did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date in the event of a grant 
of service connection for the veteran's claimed disorder.  

Thereafter, in a January 2003 rating decision, the RO granted 
service connection for degenerative joint disease (DJD) of 
the left ankle.  The issue on appeal concerns the veteran's 
claim for the assignment of a higher initial evaluation for 
this now service-connected disability.

The Board finds that even though the October 2002 VCAA letter 
did not include adequate notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the veteran's assigned rating, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision in this matter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a question that was 
not addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board observes that the 
October 2002 VCAA notice letter was properly tailored to the 
application for the veteran's original request for service-
connected benefits.  As well, in the January 2003 rating 
decision, the RO awarded service connection for left ankle 
DJD and assigned it an initial 10 percent disability rating 
effective in July 2002 (the date of VA's receipt of the 
veteran's original claim for service connection).  Therefore, 
the October 2002 VCAA letter served its purpose by providing 
section 5103(a) notice to the veteran.  Moreover, such notice 
is no longer required with regard to this appeal, because the 
original service connection claim has been "substantiated" 
under the law.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

As well, in an April 2003 notice of disagreement (NOD), the 
veteran contested the initial 10 percent rating assigned to 
his left ankle disability, and he is presumed to be seeking 
the maximum benefit available under the law.  Id.; see also 
AB v. Brown, 6 Vet. App. 35 (1993).  Thus, in accordance with 
38 U.S.C.A. §§ 5103A, 7105(d) (West 2002), the RO properly 
issued the veteran a February 2004 statement of the case 
which contained, in pertinent part, a description of the 
pertinent criteria for the assignment of a higher initial 
rating for his disability.  See 38 U.S.C.A. § 7105(d)(1) 
(West 2002).  Therefore, the Board finds that VA complied 
with the procedural statutory requirements of 38 U.S.C.A. 
§ 5104(b) (West 2002) and 38 U.S.C.A. § 7105(d), as well as 
the regulatory requirements of 38 C.F.R. § 3.103(b) (2005).  
Dingess/Hartman, supra.  

In addition, with regard to the VCAA's duty to assist, the 
Board finds that to the extent possible, the veteran's 
service medical records, VA medical records, and all 
adequately identified private medical records have been 
obtained for consideration in support of his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  The veteran was also accorded 
VA examinations in January 2003 and September 2005.  
38 C.F.R. § 3.159(c)(4).  

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, the case is ready for 
appellate review.

Applicable Law

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  The current level of 
disability, however, is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When evaluating 
disabilities of the musculoskeletal system, it is also 
necessary to consider, along with the schedular criteria, 
functional loss because of 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. 
§ 4.6.  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.2, 4.6.

VA regulations define a normal range of ankle motion as 
dorsiflexion at 0 to 20 degrees and plantar flexion at 0 to 
45 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code (DC) 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a (2005).

Again, the Board notes that the veteran first expressed 
disagreement with the original assignment of a disability 
rating following the award of service connection for his left 
ankle disability, and as such, the severity of his disability 
will be considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Analysis of the Claim

The veteran avers that his left ankle disability is worse 
than currently rated by VA.  For the reasons explained below, 
however, the Board finds that because the relevant evidence 
is in a state of relative equipoise and does not preponderate 
against the claim, an initial rating of 20 percent is 
warranted at this time.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5271.

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, private treatment records, 
and statements and argument provided by the veteran and his 
representative in support of the claim.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, will be 
addressed where appropriate.  

The veteran's service medical records reveal that he entered 
active duty with a normal left ankle on clinical evaluation.  
In late May 1965, he bruised and sprained the ankle, to a 
degree that required him to ambulate on crutches until it had 
healed.  Thereafter, a December 1968 X-ray report for the 
ankle was negative.  Then, in early March 1971, the veteran 
twisted his ankle while walking, which caused a fracture of 
the tip of the medial malleolus.  He was placed in a short 
leg cast.  In mid-March 1971, he was involved in a motorcycle 
accident and reported additional foot pain, but X-ray 
evaluation revealed no new fracture.  By early April 1971, X-
ray evaluation indicated that the fracture had resolved.  As 
well, the veteran's mid-April 1971 service discharge 
examination reports were negative for any reported ankle 
problems or abnormal clinical findings.    

In July 2002, the veteran filed an application for the 
residuals of a left ankle injury.  His VA outpatient 
treatment reports of record, as dated from approximately June 
2001 to June 2002, noted a history of degenerative joint 
disease (DJD) and one  complaint of left foot arthritic pain 
on ambulation in June 2002, but reflected only normal 
clinical orthopedic and neurological findings on evaluation.  
Private treatment reports from the veteran's internist and 
general practitioner, dated from approximately January 2000 
to July 2002, noted an ongoing diagnosis of osteoarthritis at 
multiple sites and a complaint of left foot pain flare-ups in 
May 2002, but again only recorded normal clinical orthopedic 
and neurological findings.


The veteran then underwent a VA examination with claims file 
review and X-ray evaluation in January 2003.  He reported a 
history of morning ankle stiffness that worsened with 
ambulation, and swelling that usually began after about four 
hours of standing or ambulation on an eight- to 10-hour work 
shift.  He noted some give-way, and also reported that he had 
increased popping or crepitation after completion of a full 
workday.  He also described pain on weightbearing (except for 
walking on a flat surface) and palpation of his ankle.  On 
clinical evaluation, the examiner noted that there was ankle 
inversion from 0 to 45 degrees, which was indicative of 
ligament laxity and typically associated with recurrent ankle 
strain.  Eversion was measured from 0 to 10 degrees, while 
dorsiflexion was from 0 to 12 degrees and plantar flexion was 
from 0 to 45 degrees.  Clinical testing also revealed 
difficulty with squatting, some tenderness deep within the 
ankle joint, and slight crepitus on active and passive range 
of motion.  The X-ray report showed mild to moderate 
degenerative arthritis, probable old trauma at the lateral 
malleolus, and a spur at the posterior and plantar aspects of 
the calcaneus.  The diagnosis was chronic left ankle strain, 
with a history of trauma with fracture and moderate DJD.      

On his April 2003 NOD form, the veteran reported that he 
experienced frequent (almost daily) ankle give-way.  He also 
requested a 20 percent evaluation.

The veteran was afforded a new VA examination with claims 
file review and X-ray evaluation in September 2005.  He 
described a pattern of constant dull ankle pain that was 
occasionally interrupted by episodes of sharp pain.  He also 
reported weakness, stiffness, swelling, fatigability, and 
lack of endurance, as well as occasional heat and 
instability.  He advised that the use of 600-milligram doses 
of ibuprofen moderately improved his pain symptoms, and also 
reported that he wore orthotics.  He stated that severe 
flare-up periods occurred about two to three times a month 
for two days at a time, that these episodes were precipitated 
by factors including excessive standing or stairclimbing, and 
that the flare-ups increased his limitation of motion and 
functional impairment by 50 percent.  The veteran also 
reported the occurrence of a post-service ankle fracture in 
1974, as well as multiple hospitalizations secondary to 
severe sprain and swelling.  As to employment, the examiner 
noted that the effects of the veteran's left ankle disability 
were significant, in that he had to quit one job because of 
pain, while his new job had different responsibilities.  The 
examiner also noted that during work, the veteran had 
decreased mobility, problems with lifting and carrying, 
difficulty reaching, decreased left lower extremity strength, 
decreased stamina, weakness, fatigue, and pain.  As to 
activities of daily living, the examiner noted that the 
effect of the left ankle disability on: sports was 
preventative; chores and exercise was severe; on travel, 
shopping, recreation, and driving was moderate; and on 
bathing was mild.   

On clinical evaluation at the September 2005 VA examination, 
dorsiflexion was from 0 to 15 degrees on active and passive 
range of motion testing, with pain beginning and ending at 15 
degrees.  Plantar flexion was from 0 to 20 degrees active and 
passive, with pain beginning and ending at 20 degrees.  There 
was no loss of range of motion on repetition.  There was also 
no varus or valgus angulation.  The X-ray report noted mild 
degenerative changes of the medial malleolus and talar 
navicular joint, as well as a plantar calcaneal spur.  The 
diagnosis was left ankle injury, and the examiner opined that 
the veteran's left ankle disability caused moderate, but not 
marked, range of motion (as per the results of that 
examination).  

As noted earlier, the veteran is currently in receipt of a 10 
percent rating for service-connected left ankle DJD under 
38 C.F.R. § 4.71a, DC 5271.  Under that code, a 10 percent 
rating is assigned for moderate limitation of motion, while a 
maximum 20 percent rating is available for marked limitation 
of motion.  38 C.F.R. § 4.71a.

After review of consideration of the entire pertinent record, 
including the medical and lay evidence as reported above, the 
Board finds that the veteran should receive an initial 20 
percent rating for marked left ankle limitation of motion 
under DC 5271.  The Board is aware that the September 2005 VA 
examiner classified this level of disability as moderate, and 
not marked.  However, the Board also notes that the veteran 
has reported relatively frequent and apparently severe flare-
up episodes,  occurring two to three times each month that 
increase his level of disability by 50 percent.  As well, the 
September 2005 VA examiner classified the impact on the 
veteran's employment as significant, including the veteran's 
need to change jobs and reported difficulty with many of the 
duties of his current position, and also described its impact 
on most of the veteran's daily activities as either severe or 
moderate.  In addition, although VA is not in receipt of 
these records, the veteran has indicated a need for routine 
medical evaluation and/or hospitalization in light of ankle 
sprains with swelling.  Moreover, the veteran's level of 
ankle disability is manifested by clinical findings on both 
VA examinations of pain limiting his range of motion, and he 
has also credibly reported frequent give-way/incoordination, 
weakness, stiffness, and fatigability, especially during the 
flare-up periods.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, it appears that the evidence as to the 
severity of the veteran's left ankle disability is in a state 
of relative equipoise, such that an increase to 20 percent 
under DC 5271 is appropriate.  38 C.F.R. § 4.7.  

The Board has also contemplated other diagnostic codes that 
may apply to afford the veteran a rating higher than 20 
percent.  Other such codes that are available for the 
evaluation of ankle disability are: DC 5270 (for ankylosis of 
the entire ankle); DC 5272 (for ankylosis of the 
subastragalar or tarsal joint); DC 5273 (for malunion of the 
os calcis or astragalus); and DC 5274 (for astragalectomy).  
38 C.F.R. § 4.71a.  Of these codes, however, most are not 
applicable because they assign a maximum 20 percent 
evaluation.  DC 5270, however, affords a maximum 40 percent 
rating.  Here, however, as there is no medical evidence of 
actual ankylosis, the Board cannot assign the veteran a 
rating in excess of 20 percent under this diagnostic code.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that to the extent of an increase from 10 to 
20 percent for service-connected left ankle disability, the 
veteran's claim should prevail.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Lastly, the Board has also contemplated extraschedular 
evaluation in this case, but finds that at this time, there 
has been no adequate showing that the veteran's left ankle 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 20 percent for degenerative joint 
disease (DJD) of the left ankle is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


